UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM FOR SUBMISSION OF ELECTRONIC EXHIBITS FOR ASSET-BACKED SECURITIES Commission File Number of issuing entity: 333-206582-10 Central Index Key Number of issuing entity: 0001705163 Morgan Stanley Capital I Trust 2017-H1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-206582 Central Index Key Number of depositor: 0001547361 Morgan Stanley Capital I Inc. (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0000312070 Barclays Bank PLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001624053 Argentic Real Estate Finance LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541557 Morgan Stanley Mortgage Capital Holdings LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001682532 Starwood Mortgage Funding III LLC (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001701238 Citi Real Estate Funding Inc. (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541001 Citigroup Global Markets Realty Corp. (Exact name of sponsor as specified in its charter) Jane Lam (212) 761-4000 (Name and telephone number, including area code, of the person to contact in connection with this filing) INFORMATION TO BE INCLUDED IN THIS FORM Item 1. File an Asset Data File in accordance with Exhibit 601(b)(102) (17 CFR 229.601(b)(102)). Item 2. File an Asset Related Document in accordance with Exhibit 601(b)(103) (17 CFR 229.601(b)(103)). SIGNATURES The depositor has duly caused this Form to be signed on its behalf by the undersigned hereunto duly authorized. Morgan Stanley Capital I Inc. (Depositor) /s/ George Kok George Kok, President Dated : July 27, 2017 EXHIBIT INDEX Exhibit
